DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims filed 3/19/21 and Pre-Appeal Brief, filed on 5/27/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claim(s) 1-14, 16, 17, 21, and 22 is/are rejected under 35 U.S.C. 103 as obvious over Foster et al (US 2015/0064488 A1) in view of in view of Grove et al (US 2005/0233657 A1).
Regarding claims 1, 2, 11, 13, and 21, Foster teaches wallboard articles comprising a gypsum board (i.e., a building assembly comprising a plasterboard comprising a layer of hardened plaster material having a first surface and an opposed second surface) with grey back facing paper (i.e., a paper liner between the first surface of the layer of hardened plaster material and the layer of polymer material) treated with a barrier coating; wherein the barrier coating contains UV polyester, epoxy, and wollastonite (i.e., a layer of polymer material having particles of one or more para 3, 4, 95-99, 141, table 10a).
Foster fails to suggest wherein a functional layer of a foam-based material, a wood material or a mineral wool material; and a layer of cement-based adhesive having a first surface disposed in contact with an outer surface of the layer of polymer material of the plasterboard and a second surface opposed to the first surface and bonding the functional layer, wherein the bonding is via a cementitious reaction between the particles of one or more cementitiously-active substances and the cement-based adhesive; and wherein the one or more cementitiously-active substances comprise a cement.
Grove teaches a universal coating for a gypsum facer that can be used in a wide variety of gypsum board applications, from decorative to purely functional gypsum boards; wherein the coating may contain acrylics, wollastonite, inorganic binders such as cement, foaming agents and wood fibers (i.e., one or more cementitiously-active substances comprise a cement; wherein a functional layer foam-based material, wood, or mineral wool is bonded, via a cement-based adhesive, to a surface of the layer of polymer material that faces away from the liner, wherein the bonding is via a cementitious reaction between the particles of one or more cementitiously-active substances and the cement-based adhesive) (para 8, 10, 40, 41).
Therefore, it would have been obvious to use the cement inorganic binder of Grove in the barrier coating of Foster (therein providing particles of one or more cementitiously-active substances in the layer of polymer material), since substituting known equivalents for the same purpose as recognized in prior art is prima facie MPEP § 2144.06 II); and since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07). Furthermore, it would have been obvious to use the foam or wood based facing materials of Grove on the surfaces of the gypsum boards with barrier coatings of Foster (i.e., wherein a functional layer foam-based material, wood, or mineral wool is bonded, via a cement-based adhesive, to a surface of the layer of polymer material that faces away from the liner, wherein the bonding is via a cementitious reaction between the particles of one or more cementitiously-active substances in the layer of polymer material and the cement-based adhesive) as a matter of design choice as suggested by the prior art of record.
With regard to a specific layer of cement based adhesive, on of ordinary skill in the art at the time of invention would have just been duplicating the layers of the barrier coating of Grove (i.e., and therein creating a functional layer of a foam-based material, a wood material or a mineral wool material; and a layer of cement-based adhesive having a first surface disposed in contact with an outer surface of the layer of polymer material of the plasterboard and a second surface opposed to the first surface and bonding the functional layer, wherein the bonding is via a cementitious reaction between the particles of one or more cementitiously-active substances in the polymer layer and the cement-based adhesive) for the traditional motivations of creating duplicate barrier coatings (e.g., strength of coating as well as wear resistance). Furthermore, duplication of layers is prima facie obvious (See MPEP § 2144.04 VI B).
Regarding claims 3 and 4, Foster teaches the polymeric coatings are barrier coatings (para 95-96, 99), so it would have been obvious to one of ordinary skill in the 
Regarding claim 5, Foster teaches the barrier coatings may contain mineral fillers and teaches the species of calcium carbonate (para 112, 141, table 10a); so it would have been obvious to one of ordinary skill in the art at the time of invention to use calcium carbonate in the barrier coating, since it is prima facie obvious to select a known material based on its suitability for its intended use (MPEP § 2144.07).	
Regarding claims 6, 7, and 8, Foster renders obvious the use of a polymer material comprises a thermoplastic material; wherein the thermoplastic material comprises styrene acrylic copolymers or (meth)acrylamide (para 103, 106).
Regarding claim 9, Foster suggests adjusting the amount of adjuvants (e.g., mineral fillers) and therein the mass ratio of the particles of one or more cementitiously-active substances to tailor a coating composition to a particular end user (para 112); so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the composition of the mineral fillers in the composition as based upon the end use of the barrier coating. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" (MPEP § 2144.05 IIA).
Regarding claims 10 and 14, Foster suggests the UV polyester and epoxy may comprise 21.05 wt % of the barrier coating and the wollastonite may comprise 56.2 wt % (para 141, table 10a).
Regarding claim 13, Foster suggests the use of a hydrophobing agent in the barrier coating (para 114) which would have rendered obvious wherein the one or more cementitiously-active substances comprise one or more polar molecules.
Regarding claim 16, Foster teaches its gypsum boards with barrier coatings may be used in different applications such as an exterior product (i.e., wherein the plasterboard forms part of an exterior facade of a building) (para 102).
Regarding claim 17, Foster suggests a smooth exterior finish is desirable (para 96), so it would have been obvious to one of ordinary skill in the art at the time of invention to adjust the roughness of the barrier coating to optimize its smooth exterior finish.
Regarding claim 22, Grove suggests the use of Portland cement (i.e., the cement-based adhesive comprises one or more of belite, alite, tricalcium aluminate, or brownmillerite) (para 40, claim 28).

Response to Arguments
Applicant's arguments filed 5/2721 have been fully considered but they are not persuasive.
Applicant contends that Foster and Grove do not teach or suggest the recited layer of cement-based adhesive; the use of a cement inorganic binder of Grove in the barrier coating of Foster would not form a layer of cement-based adhesive with a first side in contact with the layer of polymer material, as required by claim 1; and the use of cementitiously-active particles in a polymer layer of the instant claims can provide increased adhesion for a functional layer applied through a cement-based adhesive.
See MPEP § 2144.04 VI B).
In response to applicant's argument that the use of cementitiously-active particles in a polymer layer of the instant claims can provide increased adhesion for a functional layer applied through a cement-based adhesive, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152.  The examiner can normally be reached on Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783